Citation Nr: 0603645	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for atypical psychosis.

2.  Entitlement to permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of entitlement to permanent and total disability 
rating for pension purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1994 rating decision denied service connection 
for atypical psychosis.

2.  The evidence received since the October 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's atypical 
psychosis claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service 
connection for atypical psychosis is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the October 1994 rating decision 
is not new and material, and the veteran's service connection 
claim for atypical psychosis is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, a letter sent in February 2005 
noted the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether the veteran or VA bore the burden of 
producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice 
was provided prior to the initial AOJ adjudication.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as private 
treatment records, are associated with the claims file.  The 
veteran has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the appeal.  Therefore, the Board 
finds that all relevant, obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

The veteran's claim of entitlement to service connection for 
atypical psychosis was denied by an October 1994 rating 
decision.  At the time of the October 1994 rating decision, 
the evidence consisted of service medical records, a July 
1971 VA examination, psychiatric treatment records, and a 
statement from the veteran's representative.

Service medical records contained no references to a 
psychiatric disorder.  The July 1971 VA examination noted 
that the veteran's orientation was good and that the veteran 
had adequate and appropriate behavior.  The evidence of 
record at the time of the October 1994 rating decision 
indicated that the veteran had been diagnosed with a 
psychosis in the 1990s.  The veteran indicated during the 
examinations and through his representative's statements that 
he had begun hearing voices during his service in Vietnam.

The evidence added to the claims file since October 1994 
continues to show that the veteran has received treatment for 
his psychiatric problems.  Statements from the veteran have 
also continued his assertions that he heard voices during his 
service in Vietnam.

The evidence submitted since October 1994 is essentially 
cumulative of the evidence that was of record at the time of 
the October 1994 denial.  As such, the additional evidence 
submitted since the October 1994 rating decision is not 
material, in that it does not bear directly and substantially 
upon the specific matter under consideration, i.e., it does 
not show that the veteran's atypical psychosis was incurred 
in or aggravated by the veteran's military service.

The Board concludes that the evidence submitted subsequent to 
the October 1994 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen this claim must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for atypical psychosis is denied.


REMAND

As for the issue of entitlement to permanent and total 
disability rating for pension purposes, the Board notes that 
an April 2004 medical record appeared to indicate that the 
veteran had been diagnosed with hepatitis (hepatitis C 
according to the veteran).  The record also noted that the 
veteran's had undergone a lumbar spine MRI.  In short, the 
Board finds that medical records dated from February 2004 
(the most recent medical evidence of record) to the present 
should be obtained and associated with the claims file prior 
to adjudicating this issue.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should obtain the veteran's 
medical records dated from February 2004  
and associate them with the claims file.

2.  Following the aforementioned 
development, the issue of entitlement to 
permanent and total disability rating for 
pension purposes should be reviewed on 
the basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


